Shippen C. J.
Even granting that the parties in this case have equal equity, still he that has the law must prevail. Now there can be nothing more clear than that upon the delivery of the bill of lading to the captain upon the 31st of January, the *109property vested in the defendant, it continued at his risk from that time to the 10th February, and had it been lost he and not Dawson and Watt would have been the sufferers. After having so vested, there was no authority in the agents to change the rights of the parties. The opinion of the court is that there must be
Judgment for defendant.